Citation Nr: 0931773	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  05-35 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision by the Los 
Angeles, California Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for diabetes mellitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has diabetes mellitus that was diagnosed years 
after his separation from service.  Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

Under certain circumstances, service connection for specific 
diseases, including diabetes mellitus, may be presumed if a 
veteran was exposed during service to certain herbicides, 
including Agent Orange. 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(e) (2008).  A veteran who served on 
active duty in the Republic of Vietnam during the period from 
January 9, 1962 to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during service.  
38 C.F.R. § 3.307(a)(6)(iii).

There is a question as to whether the Veteran served in 
Vietnam.  The Veteran's service records show that he served 
aboard the aircraft carrier USS Enterprise from November 1965 
to February 1969.  The Veteran reports that, when the 
Enterprise was off the shore in Vietnam, he spent some time 
on land in Vietnam.  He states that he and others were taken 
ashore in small boats and in helicopters to set up 
replenishing stations for aviation fuels.

For purposes of presumption of herbicide exposure, service in 
the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA General 
Counsel has concluded that in order to establish qualifying 
service in Vietnam, a veteran must demonstrate actual duty or 
visitation in the Republic of Vietnam.  Service on a deep 
water naval vessel in waters off the shore of the Republic of 
Vietnam, without proof of actual duty or visitation in the 
Republic of Vietnam, does not constitute qualifying service 
in Vietnam.  See VAOPGCPREC 27-97.  In Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 
(U.S. Jan. 21, 2009), the Federal Circuit held that VA's 
interpretation of the phrase "served in the Republic of 
Vietnam" in 38 U.S.C.A. § 1116, to the effect that a veteran 
must set foot on Vietnamese soil, was entitled to deference 
by the courts.

The Board will remand the case to seek military evidence that 
addresses the Veteran's report that he served on land in 
Vietnam.  The RO should seek information from the U. S. Army 
and Joint Services Records Research Center (JSRRC).  The 
JSRRC should be asked to seek three types of information: 1) 
a list of the dates during the Veteran's service on the USS 
Enterprise when the Enterprise was in the waters off the 
shore of Vietnam; 2) service department records as to 
whether, during those periods, crew members from the 
Enterprise went ashore in Vietnam for any purpose, to include 
setting up fueling stations; and 3) any service department 
records that show the names of crew members who went ashore 
during those periods.  All of those types of information may 
not be obtainable; but any such information that is obtained 
is likely to address the plausibility of Veteran's account.

Accordingly, the case is REMANDED for the following action:

1.  Request from the U. S. Army and Joint 
Services Records Research Center (JSRRC) a 
search for service records to corroborate 
the Veteran's report of instances of 
service on land in Vietnam.  The Veteran 
served on the aircraft carrier USS 
Enterprise from November 1965 to February 
1969.  Ask the JSRRC to search for three 
types of information:

A. A list of the dates, between 
November 1965 and February 1969, when 
the USS Enterprise was in the waters 
off the shore of Vietnam;

B. Service department records as to 
whether, during those periods, crew 
members from the USS Enterprise went 
ashore in Vietnam for any purpose, to 
include setting up aircraft fueling 
stations; and

C. Service department records that 
show the names of USS Enterprise crew 
members who went ashore in Vietnam 
during those periods, between November 
1965 and February 1969, when the USS 
Enterprise was in the waters off the 
shore of Vietnam.

Associate the JSRRC's responses with the 
Veteran's claims file.

2.  After completion of the above, review 
the expanded record and determine if the 
Veteran's claim can be granted.  If the 
claim remains denied, issue a supplemental 
statement of the case and afford the 
Veteran an opportunity to respond.  
Thereafter, return the case to the Board 
for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




